*25APPEARANCES
Tuiteleleapaga Family, Napoleone Tuiteleleapaga.
This cause came before the. Court on a petition under Section 6.0110, Code of American Samoa, to divest Defendant of the matai title Filioali’i. Section 6.0110 reads:
1. Any matai who leaves American Samoa for longer than one year may be divested of his title upon application instituted by petition filed in the High Court by any member of the family of the absent matai. Upon presentation of such petition the Court may, but need not, upon satisfactory proof of such absence divest such title. The Court in its discretion may also consider the reasons for such absence, and the wishes of the family actively serving the matai.
2. Service shall be made in accordance with Section 6.0108. The Court in its discretion shall set the time of hearing of the cause so as to allow sufficient and reasonable time for the matai defendant to appear in his defense, either in person or by counsel. Failure to appear in person or by counsel, after proper service,, shall be sufficient for the Court to find the defendant matái in default.
The Court having considered the evidence and the law, makes its Findings of Fact, Conclusions of Law and Judgment as follows:
FINDINGS OF FACT
1. Defendant, Filioali’i Iosefo, was duly served, submitted to the Court an answer to Plaintiff’s complaint and the Court has jurisdiction herein.
2. Defendant has been away from American Samoa for more than one year prior to the filing of the petition herein and remains away from American Samoa.
3. Petitioner herein is a member of the Tuiteleleapaga family, the family of the absent matai and to which Defendant’s title belongs. The title originates in the Village of Leone.
*264. The majority of the Tuiteleleapaga family members actively serving the Defendant matai desire that defendant be divested of his title. Defendant has not served the Tuiteleleapaga family since he left American Samoa.
5. Defendant did not leave his home in American Samoa (1) to attend an educational institution, (2) to serve in the Military Service of the United States, (3) for medical treatment and recuperation, or (4) for temporary traveling.
CONCLUSIONS OF LAW
1. As used in C.A.S. 6.0110, (1) the words “family actively serving the matai” may include the members of the family to which the matai title belongs. Under the matai system, persons of higher status within a family are required to actively serve those holding lesser matai titles just as those with lower status serve those with higher titles. Vaotuua Family v. Puletele, Trial Division No. 20 (Civil), 1954.
2. Whether the Defendant is away from American Samoa for one of the reasons listed under C.A.S. 6.0113 is a factor which should be considered by the Court in determining whether the Defendant has shown a proper reason for his absence under C.A.S. 6.0110. C.A.S. 6.0113 reads:
Sec. 6.0113 — REGISTER OF ABSENT RESIDENTS:
1. A register shall be kept by the Territorial Registrar in which shall be kept the names of the bona fide residents of American Samoa who are absent from the Territory for the following reasons.
A. To attend an educational institution.
B. In the military service of the United States.
C. For medical treatment and recuperation.
D. Temporary traveling.
2. Such name may be entered in the register by the petition of *27five (5) adult members of the registrant’s family. Such registration will be valid for a period of two (2) years.
3. Any person registered on such roll shall be eligible to apply for, or object to, registration of a matai title as if he actually resided in American Samoa.
3. The requirements of C.A.S. 6.0110 having been met by Plaintiff and Defendant not having shown any proper reason for absence, the petition should be granted.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED:
1. That defendant, Filioali’i Iosefo, of Honolulu, Hawaii, be and he is hereby divested of the matai name Filioali’i.
2. Court costs in the amount of $50 are assessed against Defendant, who shall pay said amount within 30 days after the decision herein is final.
3. The Clerk of the High Court will docket this order and transmit copies to both parties and to the Territorial Registrar who shall take appropriate action at the time this Judgment becomes final.